    Case: 1:20-cv-02555 Document #: 2 Filed: 04/27/20 Page 1 of 2 PageID #:30
   Case: 20-1608   Document: 00713603661           Filed: 04/27/2020   Pages: 2
                                                                  1:20-CV-2555
                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                                                [1:08-CR-115]
                                Submitted April 13, 2020
                                 Decided April 27, 2020
                                                                       JUDGE GUZMAN
                                          Before
                                                        MAGISTRATE JUDGE SCHENKIER
                             DIANE P. WOOD, Chief Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 20-1608

MARK POLCHAN,                                      On Motion for an Order Authorizing the
    Applicant,                                     District Court to Entertain a Second or
                                                   Successive Motion for Collateral Review.
       v.

UNITED STATES OF AMERICA,
     Respondent.

                                        ORDER

        Mark Polchan applies under 28 U.S.C. §§ 2244(b) and 2255(h) for authorization to
file a successive collateral attack. We conclude that Polchan has made a prima facie
showing, see id. § 2244(b)(3)(C), that his challenge to a conviction for using an explosive
device during a crime of violence relies on a new and retroactive constitutional rule, see
id. § 2255(h)(2). Thus, we grant authorization to file another § 2255 motion.

       In 2011 Polchan was found guilty of eleven offenses, including arson under
18 U.S.C. § 844(i). No. 08 CR 115-1 (N.D. Ill. Oct. 28, 2011). Because Polchan committed
that arson with a pipe bomb, he also was convicted of using a destructive device during
a crime of violence under 18 U.S.C. § 924(c). All told, he was sentenced to 720 months’
    Case: 1:20-cv-02555 Document #: 2 Filed: 04/27/20 Page 2 of 2 PageID #:31
   Case: 20-1608   Document: 00713603661           Filed: 04/27/2020   Pages: 2


No. 20-1608                                                                           Page 2

imprisonment. Polchan and his codefendants appealed, but we affirmed, see United
States v. Volpendesto, 746 F.3d 273 (7th Cir. 2014), and in 2018 Polchan unsuccessfully
moved to vacate his sentence under § 2255, No. 15 CV 9080 (N.D. Ill. Dec. 18, 2018).

       Polchan now seeks leave to file a successive motion under § 2255(h)(2), which
permits a further collateral attack if the applicant relies on a new constitutional rule that
the Supreme Court has made retroactive. Polchan contends that his § 924(c) conviction
is invalid under United States v. Davis, 139 S. Ct. 2319 (2019), which holds that § 924(c)’s
“residual” definition of a crime of violence is unlawfully vague. If Davis’s holding on
the vagueness of the residual clause is a new and retroactive rule for purposes of
§ 2255(h)(2)—and we see no reason to think otherwise—then Polchan has a prima facie
case for authorization.

       To be sure, if the record made clear that Polchan’s conviction was based on
§ 924(c)’s elements clause (rather than on the statute’s residual clause), then we would
deny this application. But that remains unclear. Indeed, we have not yet decided
whether arson under § 844(i) is a crime of violence under the elements clause. And there
is some reason to believe it is not: though § 924(c)(3)’s elements clause defines a “crime
of violence” as the use, attempted use, or threatened use of force against the person or
property “of another,” the text of the arson statute permits conviction for attempts to
destroy one’s own property. See Russell v. United States, 471 U.S. 858 (1985). At least one
other circuit court has ruled that § 844(i) arson does not satisfy § 924(c)(3)’s elements
clause, for precisely that reason. See United States v. Salas, 889 F.3d 681, 684 (10th Cir.
2018).

       Accordingly, we GRANT Polchan’s application for leave to file a successive
§ 2255 motion. The papers filed in this case shall be forwarded to the United States
District Court for the Northern District of Illinois.
